EXHIBIT 10.5

 

SECURITY AGREEMENT SUPPLEMENT

 

SUPPLEMENT NO. 4 (this “Supplement”), dated as of January 15, 2016, to the
Second Lien Security Agreement, dated as of July 9, 2012, by and among THE
BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation (the “Issuer”), and
the other Persons listed on the signature pages thereof (collectively, the
“Initial Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee and
Collateral Agent (in its capacity as collateral agent, the “Collateral Agent”)
for the Secured Parties.

 

A.            Reference is made to the indenture, dated as of July 9, 2012 (as
amended, amended and restated, extended, renewed, refinanced, supplemented or
otherwise modified from time to time, the “Indenture”), by and among the Issuer,
each Guarantor (as defined in the Indenture), the Trustee and the Collateral
Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indenture and the Security
Agreement referred to therein.

 

C.            The Grantors have entered into the Security Agreement pursuant to
the requirements of the Indenture.  Section 6.14 of the Security Agreement
provides that certain Persons may become Grantors under the Security Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
undersigned Persons (each a “New Grantor” and together the “New Grantors”) are
executing this Supplement in accordance with the requirements of the Indenture
to become Grantors under the Security Agreement as required by the Indenture.

 

Accordingly, the Collateral Agent and the New Grantors agree as follows:

 

SECTION 1.  In accordance with Section 6.14 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantors.  The Security
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation,

 

--------------------------------------------------------------------------------


 

enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantors, and the Collateral Agent has executed a counterpart hereof. 
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

SECTION 4.  Each New Grantor hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth on the signature page hereto is the true and
correct legal name of the New Grantor, its jurisdiction of formation and the
location of its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

 

SECTION 9.  Each New Grantor agrees to reimburse the Collateral Agent for its
fees and reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantors and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

BONSTORES HOLDINGS ONE, LLC

 

BONSTORES REALTY ONE, LLC

 

BONSTORES HOLDINGS TWO, LLC

 

BONSTORES REALTY TWO, LLC

 

 

 

 

 

By:

/s/ J. Gregory Yawman

 

 

Name:

J. Gregory Yawman

 

 

Title:

Vice President — Secretary and General Counsel

 

 

 

 

 

 

 

Jurisdiction of Formation: Delaware

 

 

 

Address of Chief Executive Office:

 

 

 

2801 East Market Street

 

York, PA 17402

 

[Signature Page to Security Agreement Supplement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Raymond Delli Colli

 

 

Name:

Raymond Delli Colli

 

 

Title:

Vice President

 

[Signature Page to Security Agreement Supplement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO EXHIBIT I TO THE SECOND LIEN SECURITY AGREEMENT

 

Pledged Equity

 

Grantor

 

Issuer

 

Class of
Equity
Interest

 

Par
Value

 

Certificate
No(s)

 

Number
of Shares

 

Percentage
of
Outstanding
Shares of
the Same
Class of
Equity
Interest

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Grantor

 

Debt
Issuer

 

Description of
Debt

 

Debt
Certificate
No(s)

 

Final
Scheduled
Maturity

 

Outstanding
Principal
Amount

None.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------